***** Lease PAPAGO ARROYO TEMPE, ARIZONA ***** Between ORTHOLOGIC CORP. (Tenant) and PHOENIX INVESTORS #13, L.L.C. (Landlord) TABLE OF CONTENTS Page 1. LEASE AGREEMENT 3 2. RENT 3 A. Types of Rent 3 B. Payment of Operating Cost Share Rent 3 C. Definitions 4 D. Computation of Base Rent and Rent Adjustments 7 3. PREPARATION AND CONDITION OF PREMISES; POSSESSION AND SURRENDER OF PREMISES 8 A. Condition of Premises 8 B. Tenant's Possession 9 C. Maintenance 9 4. PROJECT SERVICES 9 A. Heating and Air Conditioning 9 B. Elevators 10 C. Electricity 10 D. Water 11 E. Janitorial Service 11 F. Interruption of Services 11 G. Public Utility Requirements 12 H. Holidays 12 I. Parking 12 5. ALTERATIONS AND REPAIRS 14 A. Landlord's Consent and Conditions 14 B. Damage to Systems 15 C. No Liens 15 D. Ownership of Improvements 15 E. Removal at Termination 15 6. USE OF PREMISES 16 7. GOVERNMENTAL REQUIREMENTS AND BUILDING RULES 16 8. WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE 16 A. Indemnity by Tenant 16 i B. Indemnity by Landlord 17 C. Landlord's Not Responsible for Acts of Others 17 D. Tenant's Insurance 17 E. Insurance Certificates 19 F. Landlord's Insurance 19 9. FIRE AND OTHER CASUALTY 19 A. Termination 19 B. Restoration 19 10. EMINENT DOMAIN 20 11. RIGHTS RESERVED TO LANDLORD 20 A. Name 20 B. Signs 20 C. Window Treatments 20 D. Keys 21 E. Access 21 F. Preparation for Reoccupancy 21 G. Heavy Articles 21 H. Show Premises 21 I. Relocation of Tenant 21 J. Use of Lockbox 21 K. Repairs and Alterations 21 L. Landlord's Agents 22 M. Building Services 22 N. Other Actions 22 12. TENANT'S DEFAULT 22 A. Rent Default 22 B. Assignment/Sublease or Hazardous Substances Default 22 C. Other Performance Default 22 D. Credit Default 22 E. Vacation or Abandonment Default 23 13. LANDLORD REMEDIES 23 A. Termination of Lease or Possession 23 B. Lease Termination Damages 23 ii C. Possession Termination Damages 23 D. Landlord's Remedies Cumulative 24 E. WAIVER OF TRIAL BY JURY 24 F. Enforcement Costs 24 14. SURRENDER 24 15. HOLDOVER 24 16. SUBORDINATION TO GROUND LEASES AND MORTGAGES 25 A. Subordination 25 B. Termination of Ground Lease or Foreclosure of Mortgage 25 C. Security Deposit 25 D. Notice and Right to Cure 25 E. Definitions 26 17. ASSIGNMENT AND SUBLEASE 26 A. In General 26 B. Landlord's Consent 26 C. Procedure 27 D. Change of Ownership 27 E. Excess Payments 27 F. Recapture 27 G. Permitted Transferees 27 18. CONVEYANCE BY LANDLORD 28 19. ESTOPPEL CERTIFICATE 28 20. SECURITY DEPOSIT 28 21. FORCE MAJEURE 28 22. INTENTIONALLY OMITTED 28 23. NOTICES 28 A. Landlord 29 B. Tenant 29 24. QUIET POSSESSION 29 25. REAL ESTATE BROKER 29 26. MISCELLANEOUS 30 A. Successors and Assigns 30 B. Date Payments Are Due 30 iii C. Meaning of "Landlord", "Re-Entry", "including" and "Affiliate" D. Time of the Essence 30 E. No Option 30 F. Severability 30 G. Governing Law 30 H. Lease Modification 30 I. No Oral Modification 30 J. Landlord's Right to Cure 30 K. Captions 31 L. Authority 31 M. Landlord's Enforcement of Remedies 31 N. Entire Agreement 31 O. Landlord's Title 31 P. Light and Air Rights 31 Q. Singular and Plural No Recording by Tenant 31 R. No Recording by Tenant 31 S. Exclusivity 31 T. No Construction Against Drafting Party 32 U. Survival 32 V. Rent Not Based on Income 32 W. Building Manager and Service Providers 32 X. Late Charge and Interest on Late Payments 32 Y. Tenant's Financial Statements 32 27. UNRELATED BUSINESS INCOME 32 28. HAZARDOUS SUBSTANCES 32 29. EXCULPATION 33 30. RENEWAL OPTION 33 31. TENANT'S TERMINATION RIGHT 33 iv APPENDIX A - PLAN OF THE PREMISES APPENDIX B - RULES AND REGULATIONS APPENDIX C - TENANT IMPROVEMENT AGREEMENT APPENDIX D - GROUND LEASES AND MORTGAGES CURRENTLY AFFECTING THE PROJECT APPENDIX E - COMMENCEMENT DATE CONFIRMATION i LEASE THIS LEASE (the "Lease") is made as of July l9, 2007 between PHOENIX INVESTORS #13, L.L.C., an Arizona limited liability company (the "Landlord"), and the Tenant as named in the Schedule below. The term "Project" means the office building (the "Building") located at 1275 West Washington, Tempe, Arizona 85281, the adjacent driveways and parking facilities, and the Land ("Land") occupied by the foregoing. "Premises" means that part of the Project leased to Tenant described in the Schedule and outlined on Appendix A. The Project is part of the business park commonly known as Papago Park Center (the "Center"). The following schedule (the "Schedule") is an integral part of this Lease. Terms defined in this Schedule shall have the same meaning throughout the Lease. SCHEDULE 1. Tenant: Orthologic Corp., a Delaware corporation 2. Premises: Suites 101-A and 101-B of the Building, as more specifically outlined on Appendix A. 3. Rentable Area of the Premises: The Useable Area of the Premises is approximately 14,807 square feet. With the Building's standard 14.7% load factor for multi-tenant floors, the Rentable Area of the Premises is approximately 16,984 square feet and Base Rent is based thereon. The Building Rentable Area is 96,494 square feet resulting in the Tenant's Proportionate Share shown on Section 4 of this Schedule. After the final Plans (as defined in Appendix C) for the Tenant Improvements have been prepared and building permits therefor have been obtained, Landlord will cause Phoenix Design One to remeasure the Useable Area of the Premises based on such Plans and BOMA standards and the parties will, within ten (10) days after the figures are available, enter into a letter agreement prepared by Landlord and reasonably acceptable to Tenant confirming the Useable and Rentable (based on the 14.7% load factor) Area of the Premises and any required adjustments to Base Rent and Tenant's Proportionate Share for purposes of Section 4 of this Schedule based thereon. After such remeasurement occurs, the Useable and Rentable Area of the Premises and the Tenant's Proportionate Share will remain fixed throughout the Term, regardless of future reconfigurations or other changes within the Building (excluding only addition or removal of Building space through damage, destruction, or condemnation). 4. Tenant's Proportionate Share: 17.60% (based upon a total of 96,494 rentable square feet in the Building) expressly subject to adjustment under Section 3 of this Schedule. 5. Security Deposit: None. 6. Tenant's Real Estate Broker for this Lease: CB Richard Ellis/Chuck Nixon. 7. Landlord's Real Estate Broker for this Lease: None. 8. Tenant Improvements, if any: See the Tenant Improvement Agreement attached hereto as Appendix C. 9. Commencement Date: The later of (i) January 12, 2008, or (ii) the Completion Date (as defined in Appendix C). Landlord and Tenant shall execute a Commencement Date Confirmation substantially in the form of Appendix E promptly following the Commencement Date. 10. Termination Date/Term: Five (5) years after the Commencement Date, or if the Commencement Date is not the first day of a month, then five (5) years after the first day of the following month. 11. Guarantor: None. 12. Base Rent: . Period Annual Base Rent Monthly Base Rent Original Lease Term $263,252.00 (based on $15.50 per square foot of Rentable Area) $21,937.67 Expressly subject to adjustment under Section 3 of this Schedule. 13. Parking Spaces: Four (4) spaces per 1,000 square feet of Rentable Area of Premises ("Total Spaces"), on the terms and conditions more specifically set forth in Section 41 below. [THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.] 2 1. LEASE AGREEMENT. On the terms stated in this Lease, Landlord leases the Premises to Tenant, and Tenant leases the Premises from Landlord, for the Term beginning on the Commencement Date and ending on the Termination Date unless extended or sooner terminated pursuant to this Lease. 2. RENT. A. Types of Rent: Tenant shall pay the following Rent in the form of a check to Landlord at the following address: Phoenix Investors #13, L.L.C. c/o Chamberlain Family Trust 1150 West Washington, Suite 120 Tempe, Arizona 85281 or in such other manner as Landlord may notify Tenant in writing: (1) Base Rent in monthly installments in advance, the first monthly installment payable on the Commencement Date and thereafter on or before the first day of each month of the Term in the amount set forth on the Schedule. (2) Operating Cost Share Rent in an amount equal to the Tenant's Proportionate Share of the Operating Costs properly allocated to the applicable Fiscal Year of the Lease (the "Fiscal Year Operating Costs"), paid monthly in advance in an estimated amount. Definitions of Operating Costs and Tenant's Proportionate Share, and the method for billing and payment of Operating Cost Share Rent, are set forth in Sections 2B. 2C and 2D. (3)Additional Rent in the amount of all costs, expenses, liabilities, and amounts which Tenant is required to pay under this Lease, excluding Base Rent and Operating Cost Share Rent, but including any interest for late payment of any item of Rent. (4)Rent as used in this Lease means Base Rent, Operating Cost Share Rent and Additional Rent. Tenant's agreement to pay Rent is an independent covenant, with no right of setoff, deduction or counterclaim of any kind. B. Payment of Operating Cost Share Rent. (1)Payment of Estimated Operating Cost Share Rent. Landlord shall estimate the Fiscal Year Operating Costs by April 1st of each Fiscal Year, or as soon as reasonably possible thereafter. Landlord may reasonably revise these estimates whenever it obtains more accurate information, such as upon its receipt of the actual real estate tax assessment or tax rate for the Project (but not more than once per Fiscal Year). 3 Within thirty (30) days after receiving the original or revised estimate from Landlord of Fiscal Year Operating Costs for a particular Fiscal Year, Tenant shall pay Landlord one-twelfth (1/12th) of Tenant's Proportionate Share of the estimated Operating Cost Share Rent, multiplied by the number of months that have elapsed in the applicable Fiscal Year to the date of such payment including the current month, minus payments previously made by Tenant for the months elapsed. On the first day of each month thereafter, Tenant shall pay Landlord one-twelfth (l/12th) of Tenant's Proportionate Share of this estimate, until a new estimate becomes applicable. (2)Correction of Operating Cost Share Rent. Landlord shall deliver to Tenant a report for the previous Fiscal Year (the "Operating Cost Report") by April 1st of each year, or as soon as reasonably possible thereafter, setting forth (a) the actual Fiscal Year Operating Costs incurred for the Fiscal Year in question, (b) the amount of Operating Cost Share Rent due from Tenant, and (c) the amount of Operating Cost Share Rent paid by Tenant. Within thirty (30) days after such delivery, Tenant shall pay to Landlord the amount due minus the amount paid. If the amount paid exceeds the amount due, Landlord shall apply the excess to Tenant's payments of Operating Cost Share Rent next coming due (or, if this Lease has then expired, shall refund such excess to Tenant concurrently with the delivery of such Operating Cost Report). C. Definitions. (1)Included Operating Costs. "Operating Costs" means any reasonable expenses, costs and disbursements of any kind (including Taxes, as hereinafter defined), paid or incurred by Landlord in connection with the management, maintenance, operation, insurance, repair and other related activities in connection with any part of the Project and of the personal property, fixtures, machinery, equipment, systems and apparatus used in connection therewith, including the cost of providing those services required to be furnished by Landlord under this Lease. Landlord may reasonably adjust the types, frequency and manner of delivery of various services during the Lease Term to reflect services being provided to similar class buildings in the Phoenix Metropolitan Area, and all costs therefor shall be included in Operating Costs. Operating Costs shall also include "Included Capital Items", consisting of (a) the costs of any capital improvements which are reasonably anticipated to reduce Operating Costs or improve safety, and those made to keep the Project in compliance with governmental requirements applicable to the Building which are first enacted or first become effective from and after the Commencement Date, provided that the costs of such item shall be amortized by Landlord, together with an amount equal to interest at ten percent (10%) per annum, over the estimated useful life of such item and such amortized amounts are only included in Operating Costs for that portion of the useful life of the item which falls within the Term; and (b) amortized reasonable reserves for replacements of capital items, based on the useful life of the capital replacement, or amortization of expenses incurred for such capital replacements with interest at ten percent (10%) per annum over the estimated useful life thereof, and such amortized amounts are only included in Operating Costs for that portion of the useful life of the item that falls within the Term, or a combination of amortized reserves and amortized expenses, provided both are not charged for the same time period for the same item. Further, if Landlord or any affiliate of Landlord is the manager of the Project, management fees will not exceed three percent (3%) of gross rents, including Base Rent or Minimum Rent and expense reimbursements, attributable to the Building 4 Operating Costs will include all payments made to the Papago Arroyo Owners Association or otherwise required under the Declaration of Reciprocal Easements and Maintenance Agreement (the "REA"), or under the Declaration of Covenants, Conditions and Restrictions for Papago Park Center (the "Declaration'"), to the extent arising in connection with the Project, or in connection with the Center (to the extent not separately allocable to another building or property located within the Center). Landlord shall provide Tenant with copies of the REA and the Declaration, together with copies of any and all amendments and modifications thereto (if any), promptly following the full execution and delivery of this Lease by each of Landlord and Tenant. If the Project is not fully occupied during any portion of any Fiscal Year, Landlord may adjust (an "Equitable Adjustment") Operating Costs to equal what would have been incurred by Landlord had the Project been fully occupied. This Equitable Adjustment shall apply only to Operating Costs which are variable and therefore increase as occupancy of the Project increases. Landlord may incorporate the Equitable Adjustment in its estimates of Operating Costs; provided in no event shall Landlord collect and retain from tenants of the Project more than one hundred percent (100%) of the actual Operating Costs attributable to the Project in any Fiscal Year. If Landlord does not furnish any particular service whose cost would have constituted an Operating Cost to a tenant other than Tenant who has undertaken to perform such service itself, Operating Costs shall be increased by the amount which Landlord would have incurred if it had furnished the service to such tenant (which increase shall be reasonable and consistently applied by Landlord). (2) Excluded Operating Costs. Operating Costs shall not include: (a) costs of alterations of tenant premises, expenses of relocating or moving existing tenants of the Building, and expenses of leasing to and processing new tenants, including, without limitation, lease concessions, allowances, and abatements; (b) costs of capital improvements other than Included Capital Items; (c) interest and principal payments on mortgages or any other debt costs, or rental payments on any ground lease of the Project, or any other costs of financing or refinancing the Project from time to time; (d) real estate brokers' leasing commissions and marketing expenses; 5 (e) legal fees, space planner fees and advertising expenses incurred with regard to leasing the Building or portions thereof, or in negotiating or enforcing any leases at the Building; (f) any cost or expenditure for which Landlord is reimbursed, by insurance proceeds or otherwise, except by Operating Cost Share Rent; (g) the cost of any service furnished to any office tenant of the Project which Landlord does not make available to Tenant; (h) depreciation (except on any Included Capital Items); (i) any net income, capital, stock, succession, transfer, franchise, gift, estate or inheritance tax; (j) costs of correcting defects in construction of the Building (as opposed to the cost of normal repair, maintenance and replacement expected with the construction materials and equipment installed in the Building in light of their specifications); (k) legal and auditing fees which are for the benefit of Landlord such as collecting delinquent rents, preparing tax returns and other financial statements (except that Operating Costs may include costs incurred in connection with the preparation of unaudited reports required pursuant to Section 2B above); (1) the wages of any employee for services not related directly to the management, maintenance, operation and repair of the Building; (m) fines, penalties and interest, including, without limitation, fees, interest and penalties for late payment of any item by Landlord; (n) costs representing an amount paid to an affiliate of Landlord for goods or services which are in excess of the amount which would have been paid for such goods or services in the absence of such relationship, but only to the extent of such excess; (o) any expenses or costs associated with bringing the common areas of the Building into compliance with any applicable Governmental Requirements which are in effect as of the Commencement Date; (p) costs to investigate or clean up any Hazardous Substances (as defined in Section 28 below) in, on or under the Project (except that nothing contained herein shall be deemed to excuse Tenant for any liability for Hazardous Substances introduced by, or otherwise attributable to, Tenant); and (q) costs to install separate HVAC controls or electrical meters in the Project. 6 (3)Taxes. "Taxes" means any and all taxes, assessments and charges of any kind, general or special, ordinary or extraordinary, levied against the Project, which Landlord shall pay or become obligated to pay in connection with the ownership, leasing, renting, management, use, occupancy, control or operation of the Project or of the personal property, fixtures, machinery, equipment, systems and apparatus used in connection therewith. Taxes shall include real estate taxes, personal property taxes, sewer rents, water rents, special or general assessments, transit taxes, ad valorem taxes, and any tax levied on the rents hereunder (including but not limited to any applicable transaction privilege, sales or use taxes or the interest of Landlord under this Lease (the "Rent Tax"). Taxes shall also include all actual and reasonable fees and other costs and expenses paid by Landlord in reviewing any tax and in seeking a refund or reduction of any Taxes, whether or not the Landlord is ultimately successful For each Fiscal Year during the Term hereof, the amount to be included in Taxes (a) from taxes or assessments payable in installments, shall be the amount of the installments (with any interest) due and payable during such year, and (b) from all other Taxes, shall at Landlord's election (which election shall remain unchanged during the Term hereof) be the amount accrued, assessed, or otherwise imposed for such year or the amount due and payable in such year. Any refund or other adjustment to any Taxes by the taxing authority, shall be allocated to the year in which the adjustment applies. Notwithstanding anything to the contrary set forth herein, Rent Tax shall be paid by Tenant along with the monthly installments of Rent paid to Landlord. Taxes shall not include any net income (except Rent Tax), capital, stock, succession, transfer, franchise, gift, estate or inheritance tax, except to the extent that such tax shall be imposed in lieu of any portion of Taxes. (4)Lease Year. "Lease Year" means each consecutive twelve-month period beginning with the Commencement Date, except that if the Commencement Date is not the first day of a calendar month, then the first Lease Year shall be the period from the Commencement Date through the final day of the twelve months after the first day of the following month, and each subsequent Lease Year shall be the twelve months following the prior Lease Year. (5)Fiscal Year. "Fiscal Year" means the calendar year, except that the first Fiscal Year and the last Fiscal Year of the Term may be a partial calendar year. D. Computation of Base Rent and Rent Adjustments. (1)Prorations. If this Lease begins on a day other than the first day of a month, the Base Rent and Operating Cost Share Rent shall be prorated for such partial month based on the actual number of days in such month. If this Lease begins on a day other than the first day, or ends on a day other than the last day, of the Fiscal Year, Operating Cost Share Rent shall be prorated for the applicable Fiscal Year. 7 (2)Default Interest. Any sum due from Tenant to Landlord not paid when due shall bear interest from the date due until paid at ten percent (10%) per annum. (3)Rent Adjustments. The square footage of the Premises and the Building computed pursuant to the Schedule are conclusively deemed to be the actual square footage thereof, without regard to any subsequent remeasurement of the Premises or the Building. If any Operating Cost paid in one Fiscal Year relates to more than one Fiscal Year, Landlord shall proportionately allocate such Operating Cost among the related Fiscal Years. (4)Books and Records. Landlord shall maintain books and records reflecting the Operating Costs and Taxes in accordance with sound accounting and management practices consistently applied. Tenant and its certified public accountant shall have the right to inspect Landlord's records at Landlord's office upon at least seventy-two (72) hours' prior notice during normal business hours during the ninety (90) days following the respective delivery of the Operating Cost Report. The results of any such inspection shall be kept strictly confidential by Tenant and its agents, and Tenant and its agents must agree, in their contract for such services, to such confidentiality restrictions and shall specifically agree that the results shall not be made available to any other tenant of the Building. Unless Tenant sends to Landlord any written exception to either such report within said ninety (90) day period, such report shall be deemed final and accepted by Tenant. Tenant shall pay the amount shown on both reports in the manner prescribed in this Lease, whether or not Tenant takes any such written exception, without any prejudice to such exception. If Tenant makes a timely exception, Landlord shall cause an independent certified public accountant who does not regularly represent either Landlord or Tenant to issue a final and conclusive resolution of Tenant's exception. Tenant shall pay the cost of such certification unless Landlord's original determination of annual Operating Costs or Taxes overstated the amounts thereof by more than five percent (5%), in which case Landlord shall pay the cost of such certification. (5)Miscellaneous. So long as Tenant is in default beyond any applicable notice and cure period of any obligation under this Lease, Tenant shall not be entitled to any refund of any amount from Landlord. If this Lease is terminated for any reason prior to the annual determination of Operating Cost Share Rent, either party shall pay the full amount due to the other within thirty (30) days after Landlord's notice to Tenant of the amount when it is determined. Landlord may commingle any payments made with respect to Operating Cost Share Rent, without payment of interest 3. PREPARATION AND CONDITION OF PREMISES; POSSESSION AND SURRENDER OF PREMISES. A.Condition of Premises. Except to the extent of the Tenant Improvements item on the Schedule, Landlord is leasing the Premises to Tenant "as is", without any obligation to alter, remodel, improve, repair or decorate any part of the Premises. Landlord shall cause the Premises to be completed in accordance with the Tenant Improvement Agreement attached as Appendix C. 8 B,Tenant's Possession. Subject to Landlord's obligations under Appendix C attached hereto, and subject further to latent defects in the base building systems or equipment serving the Premises, Tenant's taking possession of any portion of the Premises shall be conclusive evidence that the Premises was in good order, repair and condition. If Landlord authorizes Tenant to take possession of any part of the Premises prior to the Commencement Date for purposes of doing business, all terms of this Lease (other than the payment of Rent hereunder) shall apply to such pre-Term possession. C.Maintenance. Throughout the Term, Tenant shall maintain the Premises in their condition as of the Completion Date, loss or damage caused by the elements, ordinary wear, and fire and other casualty or condemnation excepted, and at the termination of this Lease, or Tenant's right to possession, Tenant shall return the Premises to Landlord in broom-clean condition. To the extent Tenant fails to perform either obligation, Landlord may, but need not, restore the Premises to such condition and Tenant shall pay the actual and reasonable cost thereof. 4.PROJECT SERVICES. Landlord shall furnish services as follows: A.Heating and Air Conditioning. During the normal business hours of 7:00 a.m. to 6:00 p.m., Monday through Friday, and 8:00 a.m. to 12:00 Noon on Saturday, exclusive of Holidays (as defined in Subsection 4H. below), Landlord shall furnish heating and air conditioning to provide a comfortable temperature, in Landlord's commercially reasonable judgment, for normal business operations, except to the extent Tenant installs equipment at any time following the Commencement Date which materially and adversely affects the HVAC volume required for the temperature maintained by the air conditioning system. If Tenant installs such equipment at any time following the Commencement Date, Landlord may, upon reasonable prior written notice to Tenant (and Tenant's failure to cure such material and adverse affect within a reasonable time thereafter), install supplementary air conditioning units in the Premises, and Tenant shall pay to Landlord upon demand as Additional Rent the actual and reasonable cost of installation, operation, repair and maintenance thereof. Landlord may enlarge the Building's normal business hours, for this purpose, at any time in its commercially reasonable discretion, but will not reduce the hours below those set forth above. Notwithstanding anything herein to the contrary, Landlord shall continue to provide an HVAC volume and supply to that portion of the Premises comprising "Suite 101-A" comparable to, but in no event less than, the HVAC volume and supply provided to "Suite 101-A" prior to the Commencement Date pursuant to the existing lease agreement dated as of June 12, 1997 by and between Landlord and Tenant (as amended, the "Current Lease"), which Current Lease shall be deemed to have expired and terminated upon the Commencement Date hereunder. Landlord shall furnish heating and air conditioning outside of normal business hours ("After Hours HVAC"), at Tenant's sole cost and expense, provided Tenant gives Landlord a request for After Hours HVAC at least one (1) business day in advance. Landlord shall charge Tenant for After Hours HVAC at the "After Hours HVAC Rate" as reasonably established by Landlord from time to time to approximate the cost of providing the After Hours HVAC. Tenant acknowledges that After Hours HVAC cannot be supplied to less than one (1) full zone at a time. In the event After Hours HVAC is requested by more than one tenant of the Building for the same time period and the same zone, the charge for the After Hours HVAC shall be apportioned among those tenants on an equal basis. 9 B.Elevators. Landlord shall provide passenger elevator service during normal business hours to Tenant in common with Landlord and all other tenants. Landlord shall provide limited passenger service at other times, except in case of an emergency. C.Electricity. Landlord shall provide sufficient electricity to operate normal office lighting and equipment, including, without limitation, the laboratory equipment currently located in that portion of the Premises comprising "Suite 101-A" under the Current Lease, or any other laboratory equipment comparable thereto (collectively, the "Lab Equipment"). This does not include special lighting in excess of building standard, or any other item of electrical equipment which singularly requires a voltage which exceeds other than one hundred twenty (120) volts (plus/minus ten percent) single phase, except for the Lab Equipment as aforesaid. Except for the Lab Equipment, Tenant shall not install or operate in the Premises any electrically operated equipment or other machinery, other than business machines and equipment normally employed for general office use which do not require high electricity consumption for operation, without obtaining the prior written consent of Landlord, which consent shall not be unreasonably withheld, conditioned, or delayed. If any or all of Tenant's equipment (other than the Lab Equipment) requires electricity consumption in excess of that which is necessary to operate normal office equipment, such consumption (including consumption for computer or telephone rooms and special HVAC equipment, but specifically excluding the Lab Equipment) shall be submetered by Landlord at Tenant's expense, and Tenant shall reimburse Landlord as Additional Rent for the cost of its submetered consumption based upon Landlord's average cost of electricity. Such Additional Rent shall be in addition to Tenant's obligations pursuant to Section 2A(2) to pay its Proportionate Share of Operating Costs. Except for the Lab Equipment, Tenant shall not, without the prior written consent of Landlord, which consent shall not be unreasonably withheld, conditioned, or delayed, use any apparatus or device in or about the Premises which shall cause any substantial noise or vibration or which will increase the amount of electricity or water, if any, usually furnished or supplied for use of the Premises as general office space. Tenant shall not connect with electric current or water pipes, except through existing electrical or water outlets already in the Premises, any apparatus or device for the purposes of using electric current or water. As used above, the term "sufficient electricity to operate normal office lighting and equipment (inclusive of the Lab Equipment as aforesaid)" means sufficient electrical capacity to operate (i) the Lab Equipment, (ii) incandescent lights, typewriters, calculating machines, photocopying machines and other machines of the same low voltage electrical consumption (120/208 volts), provided that the total rated electrical design load for said lighting and machines of low electrical voltage shall not exceed 3.0 watts per usable square foot with respect to that portion of the Premises comprising "Suite 101-B"; and (ii) lighting (277/480 volts), provided that the total rated electrical design load for said lighting shall not exceed 2.0 watts per usable square foot with respect to that portion of the Premises comprising "Suite 101-B" (each such rated electrical design load to be hereinafter referred to as the "Building Standard Rated Electrical Design Load For Suite 101-B"). Should Tenant's total rated electrical design load for that portion of the Premises comprising "Suite 101-B" (including, but not limited to, computer or telephone rooms, but specifically excluding that portion of the Premises comprising "Suite 101-A" and the Lab Equipment located therein from time to time) exceed the Building Standard Rated Electrical Design Load For Suite 101-B for either low or high voltage electrical consumption, or if Tenant's electrical design requires low voltage or high voltage circuits in excess of Tenant's share of the building standard circuits, Landlord will (at Tenant's expense) install such additional circuits and Landlord will (at Tenant's expense) install such additional circuits and associated high voltage panels and/or additional low voltage panels with associated transformers (which additional circuits, panels and transformers shall be hereinafter referred to as the "Additional Electrical Equipment"). If the Additional Electrical Equipment is installed because Tenant's low voltage or high voltage rated electrical design load exceeds the applicable Building Standard Rated Electrical Design Load, then a meter shall also be added (at Tenant's expense) to measure the electricity used through the Additional Electrical Equipment The design and installation of any Additional Electrical Equipment (or any related meter) required by Tenant shall be subject to the prior approval of Landlord (which approval shall not be unreasonably withheld). All actual and reasonable expenses incurred by Landlord in connection with the review and approval of any Additional Electrical Equipment shall also be reimbursed to Landlord by Tenant. Tenant shall also pay on demand the actual metered cost of electricity consumed through the Additional Electrical Equipment (if applicable), plus any actual and reasonable accounting expenses incurred by Landlord in connection with the metering thereof. 10 D. Water. Landlord shall furnish hot and cold tap water for drinking and toilet purposes, as well as hot and cold tap water for laboratory purposes with respect to that portion of the Premises comprising "Suite 101-A" (which water for laboratory purposes shall be furnished by Landlord in a volume and supply comparable to, but in no event less than, the laboratory water volume and supply provided to "Suite 101-A" prior to the Commencement Date pursuant to the Current Lease). Tenant shall pay Landlord for water furnished for any other purpose as Additional Rent at rates fixed by Landlord. Tenant shall not permit water to be wasted. E. Janitorial Service. Landlord shall furnish janitorial service as generally provided to other tenants in the Building, except on the Holidays listed in Subsection 4H. below. F. Interruption of Services. If any of the Building equipment or machinery ceases to function properly from any cause, Landlord shall use reasonable diligence to repair the same promptly. Landlord's inability to furnish, to any extent, the Project services set forth in this Section 4, or any cessation thereof resulting from any causes, including any entry for repairs pursuant to this Lease, and any renovation, redecoration or rehabilitation of any area of the Building shall not render Landlord liable for damages to either person or property or for interruption or loss to Tenant's business, nor be construed as an eviction of Tenant, nor work an abatement of any portion of Rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof. However, in the event that an interruption of the Project services set forth in this Section 4 causes the Premises to be untenantable for a period of at least three (3) consecutive business days, Base Rent and Operating Cost Share Rent shall be thereafter abated proportionately until such time as such services are restored and the Premises is once again tenantable. 11 G. Public Utility Requirements. In the event any public utility supplying energy requires, or government law, regulation, executive or administrative order results in a requirement, that Landlord or Tenant must reduce, or maintain at a certain level, the consumption of electricity for the Premises, the Building or the Project, which affects the heating, air-conditioning, lighting, or hours of operation of the Premises, Building or Project, Landlord and Tenant shall each adhere to and abide by these laws, regulations or administrative orders without any reduction or abatement in Rent. H. Holidays. Landlord shall not be required to furnish services on the following "Holidays"; New Year's Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, Christmas Day, any other national holiday promulgated by a Presidential Executive Order or Congressional Act and any other holiday generally recognized as such by landlords of office space in the metropolitan Phoenix office market, as determined by Landlord in good faith (and so long as tenants representing not less than sixty percent (60%) of the total rentable area of the Project also recognize such other holiday). If, in the case of any specific holiday mentioned in the preceding sentence, a different day shall be observed than the respective day mentioned, then that day which constitutes the day observed by national banks in Phoenix, Arizona on account of said holiday shall constitute the Holiday under this Lease. I. Parking. (1)Provided that Tenant shall not default, or be in default, beyond any applicable notice and cure period at any time under the terms and conditions of this Lease, and provided further that Tenant shall comply with and abide by any parking rules and regulations from time to time in effect, Tenant shall have a license to park up to, but not more than, a number of passenger automobiles (but not abnormally heavy vehicles) in parking spaces located in the parking lots provided by Landlord from time to time for the Project, equal to the Total Spaces set forth or calculated under Section 13 of the Schedule, of which (i) thirty (30) (the "Covered Spaces") shall be in reserved, covered parking areas provided and designated by Landlord from time to time for Tenant's exclusive use, and (ii) the balance (the "Uncovered, Unreserved Surface Spaces") shall be uncovered, unreserved spaces used in common with all other tenants, visitors and occupants to or in the Project. Tenant covenants and agrees not to park or permit to be parked by its agents, servants or employees more vehicles than the Total Spaces at any time at or on the Project or any lots provided by Landlord for the Project, and in the event Tenant causes or permits more vehicles than designated herein to be parked, the same shall constitute a default under this Lease. Each automobile shall, at Landlord's option to be exercised from time to time, bear a permanently affixed and visible identification sticker or tag to be provided from time to time by Landlord. Tenant shall not and shall not permit its employees, agents, servants, licensees, customers or invitees to park any vehicles in locations other than those specifically designated by Landlord as being for Tenant's use (except for visitor parking spaces and delivery parking spots when properly used). This license is for self-service parking only and does not include additional rights or services. Landlord shall not have any obligation to monitor or enforce Tenant's parking licenses or privileges. Except for the gross negligence or willful misconduct of Landlord or its operators, agents, servants, licensees or employees, neither Landlord nor its operators, agents, servants, licensees or employees shall be liable for: (i) loss or damage to any vehicle or other personal property parked or located upon or within such parking spaces or any parking areas whether pursuant to this license or otherwise and whether caused by fire, theft, explosion, strikes, riots or any other cause whatsoever; or (ii) injury to or death of any person in, about or around such parking spaces or any parking areas or any vehicles parking therein or in proximity thereto whether caused by fire, theft, assault, explosion, riot or any other cause whatsoever and Tenant hereby waives any claim for or in respect to the above. Tenant further agrees to indemnify, defend and hold harmless Landlord for, from and against all claims or liabilities arising out of loss or damages to property or injury to or death of persons, or both, relating to any of the foregoing to the extent arising from any act or omission of Tenant or Tenant's agents or employees, except to the extent caused by the gross negligence or willful misconduct of Landlord or its operators, agents, servants, licensees or employees. Except pursuant to an assignment permitted under the Lease, Tenant shall not assign any of its rights hereunder and in the event an attempted assignment is made, it shall be void. 12 (2)In the event any tax, surcharge, imposition or regulatory fee is at any time imposed by any governmental authority upon or with respect to parking, parking spaces, the parking rights or license granted hereby, or the vehicles parking in the parking spaces referred to herein, Tenant shall pay the same to Landlord as additional rent hereunder, payable with monthly installments of Monthly Rent or as otherwise required by Landlord. (3)Landlord or its agents shall have the right (but not the obligation), from time to time as a part of Operating Costs, to monitor all parking spaces for the Project to assure that Tenant, its employees, agents and contractors are parking only in the areas designated by Landlord from time to time for Tenant's use. Landlord shall have the right to tow away, at the expense of the vehicle owner, any vehicles that do not park in spaces designated for Tenant's use or any vehicles of Tenant's invitees not parked in areas designated for Tenant's use or visitors parking. Landlord shall only invoice the Tenant and not individual employees for said parking. Landlord shall have the right to modify the overall site parking plan including the right to change the location of any spaces previously reserved for Tenant's use, whether covered or uncovered and/or whether surface or garage (so long as the total number of parking spaces available to Tenant is not materially or adversely affected thereby). Landlord shall also have the right to pursue other rights and remedies available at law or in equity. (4)Landlord or its agents shall have the right from time to time with ten (10) days prior written notice to the Tenant to substitute other Covered Spaces within the Project for the Covered Spaces referenced hereinabove. (5)[Intentionally Omitted] (6)All rental or other charges set forth above shall be due and payable at the same times as the monthly installments of Base Rent are payable under the Lease and shall in general be subject to the terms and provisions as are applicable to rental installments under the Lease, including without limitation, payment of privilege, rental or other taxes on such rental charges. 13 5. ALTERATIONS AND REPAIRS. A. Landlord's Consent and Conditions. From and after the Completion Date, Tenant shall not make any improvements or alterations to the Premises or elsewhere (the "Work") without in each instance submitting plans and specifications for the Work to Landlord and obtaining Landlord's prior written consent, which consent shall not be unreasonably withheld, conditioned, or delayed. Tenant shall pay Landlord's standard reasonable charge for review of the plans and all other items submitted by Tenant. Landlord will be deemed to be acting reasonably in withholding its consent for any Work which (a) materially and adversely impacts the base structural components or systems of the Building, (b) materially and adversely impacts any other tenant's premises, or (c) is visible from outside the Premises. Tenant shall pay for the cost of all Work. All Work shall become the property of Landlord upon its installation, except for Tenant's trade fixtures and for items which Landlord requires Tenant to remove at Tenant's cost at the termination of the Lease pursuant to Section 5E. The following requirements shall apply to all Work: (1)Prior to commencement, Tenant shall furnish to Landlord building permits and certificates of insurance reasonably satisfactory to Landlord. (2)Tenant shall perform all Work so as to maintain peace and harmony among other contractors serving the Project and shall avoid interference with other work to be performed or services to be rendered in the Project. (3)The Work shall be performed in a good and workmanlike manner, meeting the standard for construction and quality of materials in the Building, and shall comply with all insurance requirements and all applicable governmental laws, ordinances and regulations ("Governmental Requirements"). (4)Tenant shall perform all Work so as to minimize or prevent disruption to other tenants, and Tenant shall comply with all reasonable requests of Landlord in response to complaints from other tenants. (5)Tenant shall perform all Work in compliance with Landlord's "Policies, Rules and Procedures for Construction Projects" in effect at the time the Work is performed. (6)Tenant shall permit Landlord to supervise all Work. Landlord may charge a supervisory fee not to exceed five percent (5%) of labor, material, and all other costs of the Work, if Landlord's employees or contractors perform the Work. 14 (7)Upon completion, Tenant shall furnish Landlord with contractor's affidavits and full and final statutory waivers of liens, as-built plans and specifications, and receipted bills covering all labor and materials, and all other close-out documentation required in Landlord's "Policies, Rules and Procedures for Construction Projects". B.Damage to Systems. If any part of the mechanical, electrical or other systems in the Premises shall be damaged, Tenant shall promptly notify Landlord, and Landlord shall repair such damage. Landlord may also at any reasonable time make any repairs or alterations which Landlord deems necessary for the safety or protection of the Project, or which Landlord is required to make by any court or pursuant to any Governmental Requirement. Tenant shall at its expense make all other repairs necessary to keep the Premises, and Tenant's fixtures and personal property located therein, in good order, condition and repair; to the extent Tenant fails to do so, Landlord may make such repairs itself. The actual and reasonable cost of any repairs made by Landlord on account of Tenant's default, or on account of the misuse or neglect by Tenant or its invitees, contractors or agents anywhere in the Project, shall become Additional Rent payable by Tenant on demand. C.No Liens. Tenant has no authority to cause or permit any lien or encumbrance of any kind to affect Landlord's interest in the Project; any such lien or encumbrance shall attach to Tenant's interest only. If any mechanic's lien shall be filed or claim of lien made for work or materials furnished to Tenant, then Tenant shall at its expense within thirty (30) days thereafter either discharge or contest the lien or claim. If Tenant contests the Hen or claim, then Tenant shall (i) within such thirty (30) day period, provide Landlord adequate security for the lien or claim, (ii) contest the lien or claim in good faith by appropriate proceedings that operate to stay its enforcement, and (iii) pay promptly any final adverse judgment entered in any such proceeding. If Tenant does not comply with these requirements, Landlord may discharge the lien or claim, and the actual amount paid, as well as reasonable attorney's fees and other expenses incurred by Landlord, shall become Additional Rent payable by Tenant on demand. D.Ownership of Improvements. All Work as defined in this Section 5, partitions, hardware, equipment, machinery and all other improvements and all fixtures except trade fixtures, constructed in the Premises by either Landlord or Tenant, (i) shall become Landlord's property upon installation without compensation to Tenant, unless Landlord consents otherwise in writing, and (ii) shall at Landlord's option either (a) be surrendered to Landlord with the Premises at the termination of the Lease or of Tenant's right to possession, or (b) be removed in accordance with Subsection 5E below (so long as Landlord, at the time it gives its consent to the performance of such construction, expressly requires in writing that such Work be removed upon termination). E.Removal at Termination. Upon the termination of this Lease or Tenant's right of possession Tenant shall remove from the Project its trade fixtures, furniture, moveable equipment and other personal property, any Work which Landlord elects shall be removed by Tenant pursuant to Section 5D, and any Work to any portion of the Project other than the Premises installed by or at the direction of Tenant. Tenant shall repair all damage caused by the installation or removal of any of the foregoing items. If Tenant does not timely remove such property, then Tenant shall be conclusively presumed to have, at Landlord's election (i) conveyed such property to Landlord without compensation or (ii) abandoned such property, and Landlord may dispose of or store any part thereof in any manner at Tenant's sole cost, without waiving Landlord's right to claim from Tenant all expenses arising out of Tenant's failure to remove the property, and without liability to Tenant or any other person. Landlord shall have no duty to be a bailee of any such personal property. If Landlord elects abandonment, Tenant shall pay to Landlord, upon demand, any actual and reasonable expenses incurred for disposition. 15 6.USE OF PREMISES. Tenant shall use the Premises only for general office and "wet lab" purposes. Tenant shall not allow more than one employee or independent contractor per each one hundred fifty (150) usable square feet of the Premises to use or occupy the Premises. Tenant shall not allow any use of the Premises which will negatively affect the cost of coverage of Landlord's insurance on the Project. Tenant shall not allow any inflammable or explosive liquids or materials to be kept on the Premises (except for those items required in connection with laboratory work in the Premises; provided, such items shall be used and maintained in accordance with applicable Governmental Requirements). Tenant shall not allow any use of the Premises which would cause the value or utility of any part of the Premises to diminish or would interfere with any other Tenant or with the operation of the Project by Landlord. Tenant shall not permit any nuisance or waste upon the Premises, or allow any offensive noise or odor in or around the Premises. If any governmental authority shall deem the Premises to be a "place of public accommodation" under the Americans with Disabilities Act or any other comparable law as a result of Tenant's particular manner of use, Tenant shall either modify its use to cause such authority to rescind its designation or be responsible for any alterations, structural or otherwise, required to be made to the Building or the Premises under such laws. 7. GOVERNMENTAL REQUIREMENTS AND BUILDING RULES.
